DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 22 are objected to because of the following informalities:  
Claim 16, line 3: “filed” should be “field”; 
Claim 22, lines 3 and 5: the bullet points should be deleted; and
Claim 22, lines 22-23: “the sensorial stimulus representation the numerical value” is grammatically awkward. The Examiner suggests amending the claim to read “the sensorial stimulus as a numerical value”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Output generator” in claims 15 and 22-24 because it uses a generic placeholder (i.e., generator) that its coupled with functional language (i.e., “output”, which is an equivalent of “configured to output”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Output generator” is being interpreted to correspond to a display such as lights; LEDs; a screen; a smartphone, a computer monitor or a television; or a head-mounted display, as described in ¶ [0174] of US Patent Application Publication No. 2020/0214586 A1, and equivalents thereof. 
“Acquisition set-up” in claim 22 because it uses a generic placeholder (i.e., “set-up”) that is coupled with functional language (i.e., “acquisition” and “for acquiring at least two electroencephalographic signals from a subject”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Acquisition set-up” is being interpreted to correspond to at least two electrodes as described in ¶ [0113] of US 2020/0214586 A1, headsets or electrode systems including Epoc headset, Waveguard headset, Versus headset, DSI 6 headset, Xpress system, Mobita system, Porti32 system, ActiChamp system, Geodesic system,  implanted microelectrodes arrays or deep brain implants, as described in ¶¶ [0114]-[0115] of US 2020/0214586 A1, and equivalents thereof.
“Data processing system comprising means for carrying out the steps of the method comprising the following steps…” in claim 22 because it uses a generic placeholder (i.e., “system” and “means”) that is coupled with functional language (i.e., “data processing” and “for carrying out the steps of…”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Data processing system comprising means for carrying out the steps of the method comprising the following steps…” is being interpreted to correspond to dedicated circuitry, a general purpose computer, or a processor as described in ¶ [0171] of US 2020/0214586 A1
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a subject” in lines 1 and 3. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 3 will be interpreted to be “the subject”. 
	Claim 15 recites “computing an average over the electroencephalographic signals obtaining an averaged signal of the at least two electroencephalographic signals” in lines 11-12. It is unclear whether the recitation indicates (A) there is a first step of computing an average and a second step of obtaining an averaged signal, or (B) computing an average results in obtaining an averaged signal. For the purposes of examination, the recitation will be interpreted to be “computing an average over the electroencephalographic signals, thereby obtaining an averaged signal of the at least two electroencephalographic signals” such that computing an average results in obtaining an averaged signal. Claims 22-24 recite the same unclear limitations and are rejected on similar grounds. 
	Claim 15  recites “alpha phase synchrony neuromarker” in lines 13 and 15. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 15 will be interpreted to be “the alpha phase synchrony neuromarker”. Claims 22-24 recite the same unclear limitations and are rejected on similar grounds. 
	Claims 16-21 are rejected by virtue of their dependence from claim 15. 
	Claim 16 recites “the global filed power” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a global field power”. 
	Claim 16 recites “a temporal window” in lines 3-4. Claim 15 recites “a temporal window” in line 14. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). For the purposes of examination, the recitation in claim 15 will be interpreted to be “a first temporal window”; the recitation in claim 16 will be interpreted to be “a second temporal window”; the recitation of “said temporal window in line 4 of claim 16 will be interpreted to be “said second temporal window”; the recitation of “the temporal window on which is calculated the alpha phase synchrony neuromarker” in lines 4-5 of claim 16 will be interpreted to be “the first temporal window
	Claim 16 recites “alpha phase synchrony neuromarker α” in line 6. Claim 15 recites “a Frobenius squared norm α” in lines 13-14. It appears that the symbol “α” is being used to designate both the Frobenius squared norm and the alpha phase synchrony neuromarker, which creates confusion as to how the symbol should be interpreted. The Examiner suggests making the use of the symbol more consistent. 
	Claim 16 recites “the averaged signal p” in line 7 and “a parameter p” in line 3. It appears that the symbol “p” is being used to designate both a parameter and the averaged signal , which creates confusion as to how the symbol should be interpreted. The Examiner suggests making the use of the symbol more consistent. 
	Claim 17 recites “the step of removing the noise and artefact from the electroencephalographic signal” in lines 2-3. There is insufficient antecedent basis for the limitation of “the step” in the claim. The examiner suggests deleting the recitation of “the step of”. 
	Claim 17 recites “the noise” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
	Claim 17 recites “the electroencephalographic signal” in lines 2-3. Claim 15 recites “at least two electroencephalographic signals” in lines 4-5. It is unclear which of the at least two electroencephalographic signals of claim 15 is being referred to in the recitation of claim 17. For the purposes of examination, the recitation in claim 17 will be interpreted to be “the at least two electroencephalographic signals”. 
	Claim 18  recites “alpha phase synchrony neuromarker” in line 2. Claim 15 recites the same limitation in lines 13 and 15. For the purposes of examination, the recitation in claim 18 will be interpreted to be “the alpha phase synchrony neuromarker”. 
	Claim 19 recites “the alpha phase synchrony neuromarker numerical value” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a numerical value of  the alpha phase synchrony neuromarker
Claim 22 recites “a subject” in lines 1 and 3-4. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 3-4 will be interpreted to be “the subject”. 
Claim 22 recites “output generator” in lines 21 and 22. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitations will refer to the same output generator. 
Claim 22 recites “the numerical value” in lines 22-23. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a numerical value”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 23 is directed to “a computer program product” without any structural recitations. Therefore, the computer program product has no physical or tangible form, and thus does not fall within any statutory category. See MPEP 2106.03 (I). 
Claim 24 is directed to “a computer-readable storage medium” without any structural recitations. The broadest reasonable interpretation (BRI) of computer-readable media can encompass non-statutory transitory forms of signal transmission. Therefore, the claim is directed to non-statutory subject matter. See MPEP 2106.03 (II). The Examiner suggests directing the claim to “a non-transitory computer-readable storage medium”. 

Claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 15-24 do not include additional elements that integrate the exception into a practical application of the exception or amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 22 is as follows:
Step 1: Claim 22 is drawn to a machine.
Step 2A - Prong 1: Claim 22 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 22 recites the following limitations: 
[A1]: receiving the electroencephalographic data comprising at least two electroencephalographic signals measured simultaneously from at least two electroencephalogram channels;
[B1]: filtering the at least two electroencephalographic signals in at least one frequency band with at least one band-pass filter, wherein one of the at least one band-pass filter filters the at least two electroencephalographic signals in the frequency band of alpha waves; 
[C1]: computing an average over the electroencephalographic channels obtaining an averaged signal of the at least two electroencephalographic signals; and
[D1]: computing an alpha phase synchrony neuromarker as a Frobenius squared norm a of the averaged signal on a temporal window. 
These elements [A1]-[D1] of claim 22 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are steps that are capable of being mentally performed. For example, a skilled artisan is capable of reading a printout of EEG signals, filtering the signals, computing an average of the signals, and finding the Frobenius squared norm of the average. Additionally or alternatively, the elements are directed to mathematical algorithms and formulas. In particular, filtering signals, computing an average of the signals, and finding the Frobenius squared norm of the average are mathematical algorithms. 
Step 2A - Prong Two: Claim 22 recites the following limitations that are beyond the judicial exception: 
[A2]: acquisition set-up for acquiring at least two electroencephalographic signals from a subject;
[B2]: a data processing system comprising means for carrying out steps of the method; 
[C2]: generating a sensorial stimulus representing alpha phase synchrony neuromarker; and 
[D2]: output generator for reporting the sensorial stimulus representation the numerical value of the alpha phase synchrony neuromarker. 
The elements [A2]-[D2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the use of acquisition set-up for acquiring EEG signals is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g).
The element [B2] does not integrate the exception into a practical application of the exception because the element [B2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
The elements [C2] and [D2]  do not integrate the exception into a practical application of the exception because the elements amount to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.04(d); MPEP 2106.05(g). In particular, the broadest reasonable interpretation of the elements encompasses displaying the calculated neuromarker value. However, merely displaying a value is insignificant extra-solution activity. See MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  Additionally or alternatively, the elements amount to generally linking the use of a judicial exception to a particular technological environment or field of use - see MPEP 2106.04(d); MPEP 2106.05(h). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 22 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 22 recites the following additional elements:  
[A2]: acquisition set-up for acquiring at least two electroencephalographic signals from a subject;
[B2]: a data processing system comprising means for carrying out steps of the method; 
[C2]: generating a sensorial stimulus representing alpha phase synchrony neuromarker; and 
 [D2]: output generator for reporting the sensorial stimulus representation the numerical value of the alpha phase synchrony neuromarker. 
The elements [A2]-[D2] do not amount to significantly more than the judicial exception itself.
The element [A2] does not amount to significantly more than the judicial exception itself because the use of acquisition set-up for acquiring EEG signals is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). Additionally, the element [A2] is well-understood, routine, and conventional, as is evidenced by ¶¶ [0114]-[0115] of the US 2020/0214586 A1, in which the Applicant discloses the commercial availability of a plurality of EEG acquisition systems. Such a disclosure indicates that the element is well-understood, routine, and conventional. 
The element [B2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
The elements [C2] and [D2] do not amount to significantly more than the judicial exception itself because the elements amount to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). In particular, the broadest reasonable interpretation of the elements encompasses displaying the calculated neuromarker value. However, merely displaying a value is insignificant extra-solution activity. See MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Additionally or alternatively, the elements amount to generally linking the use of a judicial exception to a particular technological environment or field of use - MPEP 2106.05(h). Additionally, the elements  are well-understood, routine, and conventional, as is evidenced by ¶ [0016] of US 2009/0318826 A1 (Green) (cited by Applicant) which indicates that it is common to use a video display to provide real-time visual feedback in response to detected brainwave activity. Therefore, Green indicates that the elements are well-understood, routine, and conventional.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 15, 23, and 24 recite mirrored method, computer program product, and computer-readable medium limitations and are not patent eligible for substantially similar reasons. 
Claims 16-21 depend from claim 15, and recite the same abstract idea as claim 15.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0318826 A1 (Green) (cited by Applicant) in view of “Single-Trial EEG Classification Using Logistic Regression Based on Ensemble Synchronization” (Prasad). 
With regards to claims 15 and 22-24, Green discloses a computer-implemented method, a system, a computer program product, and a computer-readable storage medium (Fig. 2 and ¶ [0043] disclose a method 150 of operating therapeutic system; ¶ [0053] discloses a therapeutic system 100, wherein discloses the method is implemented as electronic hardware, computer software, or combinations of both) for training a subject using electroencephalographic data acquired from the brain of a subject (¶ [0038] discloses the therapeutic training of the brain), comprising: acquisition set-up for acquiring at least two electroencephalographic signals from a subject (¶¶ [0039], [0041] and Fig. 1 depict sensors 102, or electrodes, which are used to pick up and generate left and right hemisphere brainwave signals 116, 118); a data processing system comprising means (¶ [0053] discloses electronic hardware, computer software, or combinations of both for implementing the steps; also see ¶ [0350]) for carrying out the steps of the method comprising the following steps: a) receiving the electroencephalographic data comprising at least two electroencephalographic signals measured simultaneously from at least two electroencephalogram channels (Fig. 3 and ¶¶ [0041]-[0042] disclose signals 116, 118 being input to control processor 104); b) filtering the at least two electroencephalographic signals in at least one frequency band with at least one band-pass filter, wherein one of the at least one band-pass filter filters the at least two electroencephalographic signals in the frequency band of alpha waves (¶ [0055] discloses inputting the digitized brainwave signals through a series of band pass filters, which includes a pass band of 4-12 Hz or 6-11 Hz which includes alpha theta brainwaves; d) computing an alpha coherence neuromarker (¶ [0056] discloses determination of an alpha theta coherence signal 310; also see ¶¶ [0098]-[0103]); and e) generating a sensorial stimulus representing alpha coherence neuromarker using an output generator (¶ [0083], [0126] and Fig. 7 disclose a display 742 which indicates an Increase in Alpha Theta Coherence; see ¶¶ [0058], [0071] with regards to the determination of an increasing Alpha Coherence signal 342; also see ¶ [0048] with regards to a display screen for displaying coherence signals); and an output generator for reporting the sensorial stimulus representation as a numerical value of the alpha phase coherence neuromarker (¶¶ [0081]-[0083] and Fig. 7 disclose a display 700 with a display 742 for providing a numerical representation of the alpha theta coherence; also see ¶ [0048] with regards to a display screen for displaying coherence signals).
Although Green discloses the generation of an alpha theta coherence signal 310 (¶¶ [0056], [0098]-[0103]) and the determination of an alpha theta phase synchronization relating to the phase difference between the first and second brainwave signals being measured (¶ [0060]), Green is silent regarding computing an average over the electroencephalographic channels obtaining an averaged signal of the at least two electroencephalographic signals; and computing an alpha phase synchrony neuromarker as a Frobenius squared norm α of the averaged signal on a temporal window. 
In a system reasonably pertinent to the problem of identifying coherence between EEG channel pairs (Abstract of Prasad, wherein synchronization is a type of coherence), Prasad discloses computing an average over the electroencephalographic channels, thereby obtaining an averaged signal of the at least two electroencephalographic signals (III. QUANTITATIVE METHODS: A. Hillbert Phase Synchronization: Equation 2 depicts an averaged signal for the channel pair over an analysis window W); and computing an alpha phase synchrony neuromarker as a Frobenius squared norm α of the averaged signal on a temporal window (III. QUANTITATIVE METHODS: B. Ensemble Synchronization Measure: Equation 3 discloses a Frobenius norm of a matrix which provides an ensemble measure computed on a 0-1 scale as given in equation 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination and outputting of the alpha phase coherence neuromarker of Green to incorporate the determination and outputting of the alpha phase synchrony neuromarker as taught by Prasad. The motivation would have been to provide a more complete diagnostic or therapeutic analysis of the patient and/or to provide a method for determining the alpha theta synchronization as suggested by Green. 
The Examiner asserts that the recitation of “training a subject to reinforce self modulation of pain pathways” is an indication of intended use of the invention and does not result in a structural difference between the claimed invention and the above combination of Green in view of Prasad. MPEP 2111.02 (II) discloses that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Additionally or alternatively, the Examiner asserts that the above combination of Green in view of Prasad is capable of being used for training a subject to reinforce self modulation of pain pathways by providing the claimed limitations.

	With regards to claim 17, the above combination teaches or suggests the step c) is preceded by the step of removing the noise and artefact from the EEG signal (¶ [0099] of Green discloses filtering the signal for noise at the same time that the target bands are being filtered, wherein the filtering is prior to determination of coherence). 
	
With regards to claim 18, the above combination teaches or suggests that the sensorial stimulus representing the alpha phase synchrony neuromarker is communicated to the subject (see the above analysis with regards to the determination and generation of the alpha phase synchrony neuromarker in the combination of Green in view of Prasad; see ¶ [0083] and Fig. 7 of Green which discloses a display 742 which indicates an Increase in Alpha Theta Coherence to the subject). 

With regards to claim 19, the above combination teaches or suggests that the sensorial stimulus is communicated to the subject in real time (see the above analysis with regards to the determination and generation of the alpha phase synchrony neuromarker in the combination of Green in view of Prasad; ¶ [0081] of Green discloses updating the display as the patient is using the system; ¶ [0112] of Green discloses providing information in real time; Paragraph 2 of I. Introduction of Prasad discloses providing a real-time system). 

With regards to claim 20, the above combination teaches or suggests that the sensorial stimulus is a visual representation of the alpha phase synchrony neuromarker numerical value (see the above analysis with regards to the determination and generation of the alpha phase synchrony neuromarker in the combination of Green in view of Prasad; see ¶ [0083] and Fig. 7 of Green which discloses a display 742 which indicates an Increase in Alpha Theta Coherence to the subject; Fig. 7 depicts 742 as a representation of a numerical value).

With regards to claim 21, the above combination teaches or suggests that the subject is affected by a chronic pain or a cognitive-related disorder (¶ [0044] of Green discloses the therapeutic influence for minimizing the effects of neurological disorder; ¶ [0008] of Green discloses various cognitive disorders).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Prasad, as applied to claim 15 above, and further in view of “Spatiotemporal Analysis of Multichannel EEG: CARTOOL” (Brunet). 
With regards to claim 18, the above combination of Green in view of Prasad is silent regarding whether the step d) is followed by a normalization step comprising: computing a parameter p as a global field power of the averaged signal on a temporal window corresponding to the temporal window on which is calculated the phase synchrony neuromarker; and normalizing the alpha phase synchrony neuromarker a by the global field power of the averaged signal p. 
In a system pertinent to the problem of multichannel EEG analysis (Abstract of Brunet), Brunet discloses calculating a parameter p as a global field power of a signal on a temporal window (3. Global Topographic Measures discloses generation of a global field power for a voltage in a map u during a time window) and normalizing a neuromarker by the global field power ( 3. Global Topographic Measures discloses normalizing data by dividing a signal at an electrode by the mean GFP over time). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alpha phase synchrony neuromarker of the above combination of Green in view of Prasad to incorporate that it is normalized using the GFP normalization over a temporal window as taught by Brunet. The motivation would have been to provide a normalized signal that accounts for moments of high signal-to-noise ratio corresponding to moments of high neuronal synchronization (3. Global Topographic Measures of Brunet).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,846,190 A (John) discloses an electroencephalographic system for determining and visualizing cross-measures of coherence (synchronization) and power ratio between brain locations (Fig. 10 and Col. 15, line 53 to Col. 16, line 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792